                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I


STATE OF HAWAI‘I, by its Office of           Case No. 19-cv-00272-DKW-RT
Consumer Protection,

             Plaintiff,                      ORDER DENYING MOTIONS TO
                                             INTERVENE BY (1) CHESTER
       v.                                    NOEL ABING, (2) SUSAN KAY
                                             BROER-DESHAW, AND (3)
ROBERT L. STONE, doing business as           DENNIS DUANE DESHAW
GAH Law Group, LLC,

             Defendant.



      Pending before the Court are three almost identical motions to intervene by

non-parties Chester Noel Abing (Abing), Susan Kay Broer-DeShaw (Susan), and

Dennis Duane DeShaw (Dennis, and, collectively with Abing and Susan, the

“Proposed Intervenors”). While the pro se nature of the motions is dubious, the

much larger problem is that the motions are entirely without merit. Specifically,

none of the Proposed Intervenors have a right, whether unconditional or

permissive, to intervene in this case under Federal Rule of Civil Procedure 24. As

a result, the motions to intervene are DENIED.

                              LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 24 (Rule 24), a person may

move to intervene in a case under certain circumstances. Under Rule 24(a), upon
timely motion, a person must be allowed to intervene if either (1) a federal statute

gives an unconditional right to intervene, or (2) the person “claims an interest

relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” Under Rule 24(b), upon timely motion, a person may be allowed to

intervene if either (1) a federal statute gives a conditional right to intervene, or (2)

the person “has a claim or defense that shares with the main action a common

question of law or fact.”1

                                        DISCUSSION

       As an initial matter, the Court observes the almost identical nature of the

three purportedly pro se motions to intervene. Although three different people

allegedly drafted the motions, all of the motions appear to have come out

essentially the same. While this may not have been something to note if Susan

and Dennis, an apparently married couple, had filed the only motions, it can hardly

be coincidental when Abing’s motion is substantively identical with much of the

same format, verbiage and organizational headings. The Court strongly doubts



1
 None of the motions to intervene suggest that a federal statute provides either an unconditional
or conditional right to intervene in this case. Therefore, the Court does not further address those
matters herein.
                                                 2
that the three pro se Proposed Intervenors drafted a single word of the motions or

their proposed answers and personal declarations attached to the motions. What is

far more likely is that Defendant Robert L. Stone, a former lawyer, did what he

stated he would do in his motion for extension of time to file an opposition to a

motion for summary judgment (“motion for extension of time”). Specifically,

Stone “helped” the Proposed Intervenors to “prepare” their motions to intervene,

see Dkt. No. 60 at 3, which, in light of the motions that have now been filed, the

Court construes as Stone having drafted the motions to intervene himself.2

       The Court forewarns Stone of the following. In any proceeding before this

Court, including this one, only attorneys who are members of the bar of the Court

may practice law before the Court. See Local Rules 83.1 & 83.2. Stone is not an

attorney nor such a member. While Stone may represent himself in this case, he

may not represent (in any fashion) any other person in this case. That includes

his purported clients from the various state foreclosure cases in which he is

allegedly involved. This means that he may not file, draft, or “prepare” any filing



2
 A noticeable indication that Stone drafted, at the very least, Abing’s motion to intervene is in
one of the courtesy copies the Court received of the same. Notably, the courtesy copy is meant
to be printed single-sided. In Abing’s declaration, however, the reverse side of most of the
pages contains a print out of various pieces of information unrelated to this case. One piece of
information is an Amazon.com order confirming Cynthia Stone’s purchase of certain products.
It would be extraordinarily odd for Abing to have such a confirmation order. Stone appears to
have re-purposed the reverse side of print jobs he no longer wished to retain to print the court
courtesy copies of the Abing motion.
                                                 3
for anyone other than himself. Going forward, should Stone do any of the

foregoing or otherwise represent a person that is not himself, this Court will

sanction Stone for violating the Local Rules.3

       Turning to the motions to intervene, the Court first addresses whether the

Proposed Intervenors may intervene as of right, and then addresses whether they

have a conditional right to intervene.

       In order to intervene as of right, (1) the motion must be timely, (2) the

movant must have a “significantly protectable” interest relating to the property or

transaction that is the subject of the case, (3) disposition of the case may impair or

impede the movant’s ability to protect his or her interest, and (4) the movant’s

interest must be inadequately represented by the existing parties. Nw. Forest Res.

Council v. Glickman, 82 F.3d 825, 836 (9th Cir. 1996).

       Here, the Proposed Intervenors have identified no protectable interest that

relates to the subject of this case. For purposes of Rule 24(a), such an interest is

one that (1) “is protectable under some law,” and (2) has a relationship with the




3
 The Court notes that little has changed in the Proposed Intervenors’ replies, filed on March 31,
2020 (Dkt. Nos. 74 & 75), as they too are essentially identical with almost identical exhibits
attached thereto. One of those exhibits is a declaration from Stone. Dkt. Nos. 74-4 & 75-2.
Contrary to Stone’s belief therein, he does not have a “professional responsibility” to continue
representing clients in Hawai‘i, not the least because, in this State, he is no longer a lawyer with
such responsibilities. See Dkt. Nos. 74-4 at ¶ 6; 75-2 at ¶ 6. In addition, so it is clear, this
Court will not be appointing counsel for Stone’s clients. See Dkt. Nos. 74-4 at ¶ 7; 75-2 at ¶ 7.
                                                  4
claims at issue. Id. at 837. The Proposed Intervenors appear to identify an

interest in their homes and an interest in having Stone represent them in their state

foreclosure cases. See Dkt. No. 66-1 at 23, 26; Dkt. No. 67-1 at 23, 26; Dkt. No.

69-1 at 23, 26. As for the latter, the Proposed Intervenors have no interest

protectable under law in having Stone, a non-lawyer, represent them in their

foreclosure cases. First, in a civil case, such as foreclosure, there is no right to

representation by a lawyer. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th

Cir. 1985). Second, Stone is not a lawyer. Thus, if anything, the interest

protected by law is the opposite: the Proposed Intervenors should be protected

from being represented by a non-lawyer. As for their homes, while this is an

interest protected by law, the Proposed Intervenors’ homes have no relationship to

this case. In particular, while Stone’s alleged representation of the Proposed

Intervenors is at issue in this case, contrary to the Proposed Intervenors’ belief,

their homes are not. More specifically, none of the claims in this case will have

any effect on the Proposed Intervenors’ homes, as the same will be solely resolved

in the respective foreclosure cases.

      Moreover, even if the Proposed Intervenors did have a protectable interest

for purposes of Rule 24(a), Stone adequately represents the interests at issue here.

To repeat, the interests here involve Stone’s conduct and the consequences, if any,


                                            5
he must face for the same. Stone undoubtedly can represent those interests better

than any of the Proposed Intervenors, particularly as a former attorney with the

self-interest to do so. In addition, as discussed earlier, the Proposed Intervenors

are not actually representing their purported interests here. As Stone

acknowledges, he is the one representing those interests by “helping” the Proposed

Intervenors prepare these motions to intervene. In short, the Court would not be

receiving a new or different point of view via intervention; rather, it would be

hearing from Stone twice. The Court finds that the Proposed Intervenors have no

right to intervene in this case pursuant to Rule 24(a).4

       Turning to Rule 24(b), a court may grant intervention where the movant

shows (1) independent grounds for jurisdiction, (2) the motion is timely, and (3)

the movant’s claim or defense has a common question of law or fact with the

underlying case. Glickman, 82 F.3d at 839.


4
 The motions to intervene are also likely untimely. Each motion states that it was filed at this
stage of the proceedings because the motions did not become “logically necessary” until October
8, 2019, and the Proposed Intervenors were delayed in filing because they were unable to find
legal representation. First, nothing became “logically necessary” in October 2019. Contrary to
the Proposed Intervenors’ beliefs, the Court’s pertinent order from that time shed no light that
was not otherwise evident: Stone did not have standing to pursue counterclaims for persons other
than himself. As for the “delay” since October 2019, the Proposed Intervenors identify no
lawyers that they have contacted to represent them in this case. What is more likely is that, as
Stone stated in his motion for extension of time, the declarations in support of the motions to
intervene were something Stone believed would be helpful in defending against the State’s
motion for summary judgment. See Dkt. No. 60 at 3. The purported helpfulness to Stone’s
defense, however, is no reason for the Proposed Intervenors to have delayed filing their motions
to intervene if, as they assert, an interest of theirs is at stake in this case.
                                               6
       Here, there are no common questions of law or fact between this case and

the Proposed Intervenors’ counterclaims and defenses.5 Taken from the

perspective of their foreclosure cases, i.e., the cases in which their homes are at

issue, no questions of fact or law are shared with this case, which involves Stone’s

alleged failure to comply with various state and federal laws related to the

protection of consumers. In other words, whether a home is subject to foreclosure

has no common questions with whether Stone violated consumer protection laws.

In addition, even from the perspective of the proposed counterclaims, most of

which involve purported violations of civil rights statutes, there are still no

common questions of law or fact with the claims brought by the Plaintiff here, and

the Proposed Intervenors make no attempt to explain otherwise beyond

conclusorily asserting that the common questions are “evident.” See Dkt. No. 66-

1 at 29; Dkt. No. 67-1 at 30; Dkt. No. 69-1 at 30; see also Donnelly v. Glickman,

159 F.3d 405, 412 (9th Cir. 1998) (“The intervention rule is not intended to allow

the creation of whole new lawsuits by the intervenors.”) (quotation, citation, and

ellipsis omitted). As a result, the Court finds that the Proposed Intervenors may

not intervene in this case pursuant to Rule 24(b).6


5
  Perhaps unsurprisingly, the Court notes that the Proposed Intervenors each appear to have the
exact same affirmative defenses and counterclaims as each other.
6
  For the same reasons noted above with respect to timeliness under Rule 24(a), the motions to
intervene would also likely be untimely under Rule 24(b).
                                                7
                                  CONCLUSION

      For the reasons set forth herein, the motions to intervene, Dkt. Nos. 66, 67,

and 69, are DENIED.

      IT IS SO ORDERED.

      Dated: April 2, 2020 at Honolulu, Hawai‘i.




State of Hawaii v. Robert L. Stone; Civil No. 19-00272 DKW-RT;
ORDER DENYING MOTIONS TO INTERVENE BY (1) CHESTER NOEL
ABING, (2) SUSAN KAY BROER-DESHAW, AND (3) DENNIS DUANE
DESHAW




                                           8
